Citation Nr: 1310493	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  10-02 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for the service-connected lumbar strain with degenerative disc disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to October 1983.  His awards and decorations include the Combat Infantryman's Badge and the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an RO rating decision dated in January 2008. 

The Virtual VA paperless claims processing system includes VA treatment records from September 2011 forward.

The Board remanded the case to the RO for additional development of the record in August 2012. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The service-connected lumbar strain with degenerative disc disease.
disability is shown to have been productive of functional limitation due to pain that more closely approximates that of restriction of forward flexion of the thoracolumbar spine to 30 degrees or less for the period of the appeal; neither unfavorable ankylosis, nor intervertebral disc syndrome resulting in more than incapacitating episodes of one week but less than two weeks over the past twelve months is demonstrated.


CONCLUSIONS OF LAW

The criteria for the assignment of a rating of 40 percent, but not more, for the service-connected lumbar strain with degenerative disc disease, are met for the period of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.71a including Diagnostic Code 5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A November 2006 VCAA notice letter explained the evidence necessary to substantiate the claim for an increased rating for low back strain with degenerative disc disease. This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the November 2006 VCAA notice letter was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, the claims file contains service treatment records, reports of VA post-service treatment, reports of private treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).  The Board has found nothing to suggest that there is any outstanding available evidence with respect to the Veteran's claim. 

The Board has considered whether the VA examinations and opinions of record are adequate for adjudication of the claim on appeal.  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

To the extent the July 2007 and January 2008 VA examination reports were found to be inadequate, the Board finds that the September 2012 VA examination and opinion provided is adequate and renders the medical evidence sufficient for adjudication of the claim on appeal.  

The examination includes a full review of the claims file, contains all needed clinical findings, and provides a fully reasoned explanations for the opinions provided.

Pursuant to the Board's August 2012 remand instructions in this matter, the Veteran's VA treatment records from September 2011 forward were obtained and were associated with the Virtual VA claims file, and, as noted, a VA examination and opinion was provided in September 2012.  These matters were accomplished in substantial compliance with the Board's August 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


Law and Regulations

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The effective date of an award of increased compensation to a Veteran shall be the earliest date as of which it is ascertainable that an increase in disability has occurred, if application is received within one year of such date.  38 U.S.C.A. § 5110(b)(2); 3.400(o)(2).

Pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (for rating of intervertebral disc syndrome).

In addition to evaluating intervertebral disc syndrome (Diagnostic Code 5243) under the general rating formula for diseases and injuries of the spine, outlined above, it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.

A 10 percent rating is warranted for incapacitating episodes of intervertebral disc syndrome having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  A 60 percent disability rating is warranted where the evidence reveals incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1) to Diagnostic Code 5243 defines an 'incapacitating episode' as 'a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

As instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, if that formula is used, the rater is to separately evaluate any associated objective neurologic abnormalities.  

Note (2) provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Merits of the Claim

The claim for an increased rating for the service-connected low back disability was received on October 31, 2006.  The claim was phrased in the nature of one for service connection for low back disability; however, because service connection for low back disability had been in effect from November 1, 1983, forward, the claim was construed as one for an increased rating.

The Veteran was noted to have low back pain in a treatment record dated in December 2005.  This was indicated in a treatment record for a re-injury of the Veteran's cervical spine.  Pain was noted to be 8/10, but this applied to pain due to the cervical spine, low back and right shoulder.  He had been prescribed muscle relaxants for his re-injured cervical spine.  

At a VA examination in July 2007, the service-connected low back disability was noted by history to be getting worse.  He was noted to wear a back brace occasionally.  The disability was noted to have resulted in three weeks lost from work in the past twelve months.  It limited his lifting, pulling and pushing in his job in working part-time at a department of corrections.  He was noted by history to be able to walk three blocks, stand for fifteen minutes, and sit for thirty minutes.

On examination, the spine was noted to have normal curvatures and posture.  Gait was normal.  There was no muscle spasm, tenderness, or guarding.  There was no ankylosis.  Straight leg raising was negative.  The examination report indicates in the physical examination section that there were no nonorganic physical signs observed.   Muscle tone was normal.  There was no atrophy.  Reflexes were normal.  

Flexion of the spine was performed to 40 degrees with pain at 40 degrees.  Extension was performed to 25 degrees with pain at 25 degrees.  Lateral bending to the right was to 30 degrees, with pain at 30 degrees.  Lateral bending was to 30 degrees, with pain at 30 degrees.  Rotation to the right was to 40 degrees, with pain at 40 degrees.  Rotation to the left was to 20 degrees, with pain at 20 degrees.  

The examiner stated that with repetitions of all lumbar motions, there was no loss of motion secondary to pain, weakness, or lack of endurance.  There was no evidence found of abnormal gait or abnormal weight bearing.  

The examiner opined that he observed spontaneous non-painful movements during the examination, which were inconsistent with recorded ranges of motion, for both the spine and for other joints that were evaluated by the same examination.  In contradiction to what is written in the section pertaining to physical examination of the spine, the examiner asserted that multiple non-organic signs were present during all range of motion examinations.  The examiner opined that the actual range of motion might be considerably greater, or even normal, given these observations.

In January 2008, the RO requested reexamination of the Veteran by a different VA examiner for the purpose of determining whether the Veteran was providing his best effort with range of motion testing and whether the range of motion results at the July 2007 VA examination were valid.

The January 2008 VA examination, conducted by another physician, contains far more detailed physical examination results than those provided by the July 2007 VA examiner.  The inconsistency between the two reports greatly calls into question the July 2007 VA examiner's findings, observations and opinions.  

Further, the September 2012 VA examination results by yet another physician were far more consistent with the January 2008 findings than the July 2007 findings.  

The Board finds the January 2008 examination results to be far better explained and far more thorough and consistent with other evidence of record, and therefore to be of significantly greater probative value that the July 2007 VA examination results.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board finds the doubts of the July 2007 VA examiner as to the Veteran's full effort on examination to be essentially refuted by the very detailed and careful findings of the January 2008 VA examiner, which documented physical evidence of marked and visible muscle spasm and other objective evidence of pain on motion, and constitute strong medical opinion evidence of high probative weight that the Veteran was providing full effort on examination.

The January 2008 VA examiner noted that the Veteran had rigidity of the lower back.  He sat slightly forward and very straight in his chair.  Getting up was performed slowly, and he tended to push himself up keeping his back rigid.  

On standing, the Veteran had marked hard lumbar paraspinal muscle tightness causing the muscles to be "rock hard."  

He was also noted to have a deep crevice of at least an inch between the muscle bundles and the spine.  With sitting these muscle bundles relaxed and the deep crevice disappeared. 

The examiner commented that the Veteran had obvious limited movement of the back in watching him move around, getting up and down, and walking.

On range of motion testing, the Veteran was noted to accomplish forward flexion slowly to around 70 to 80 degrees, with pain starting around 50 to 60 degrees.  Extension was estimated at about 5 degrees.  He could extend the back above the lumbar spine to 10 degrees but the lumbar spine was more immobile.  Lateral flexion to the right was 8 degrees, and to the left was 12 degrees.  Rotation was to 20 degrees, bilaterally, with pain.  

The examiner observed that the Veteran had pain with all of these movements.

In evaluating functional impact, the examiner asserted that the Veteran was unable to do any significant repetitive movement.  He attempted to do three to four forward flexions but this was painful.  He was "unable to do any repetitive movements otherwise."

The examiner found objective evidence of painful movement.  There were marked spasms of the paralumbar muscle on standing, indicating he had pain with movement.  The examiner also found flattening of the lumbar curvature.

The examiner commented that the ranges of motion appeared to be accurate and that there was no evidence that the Veteran was giving less than full effort.  The examiner elaborated that any effort to increase the range of  motion with assistance elicited pain of the lower back.  The examiner's diagnosis was that of degenerative joint disease and degenerative disc disease of the lumbar spine with limitation of movement.

The Veteran underwent a VA examination in September 2012.  On examination, forward flexion was performed to 70 degrees, with objective evidence of painful motion beginning at 70 degrees.  Extension was to 25 degrees, with objective evidence of painful motion at 25 degrees.  Right lateral flexion was to 25 degrees, with objective evidence of painful motion at 25 degrees.  Left and right lateral flexion was to 30 degrees, with objective evidence of painful motion at 30 degrees.  

Consistent with the findings of the January 2008 VA examiner, the September 2012 VA examiner also found that the Veteran could not perform repetitive-use testing because of increasing pain and stiffness.  

The examiner elaborated that the Veteran had additional limitation of motion of the thoracolumbar spine following repetitive use testing, and also associated functional loss and functional impairment on repetitive use testing.  This was noted to consist of less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight-bearing.  

The Veteran was noted to have pain to palpation to the joints, and guarding or muscle spasm of the thoracolumbar spine, but not resulting in an abnormal gait or spinal contour.  

The examiner indicated that the Veteran had no radicular pain or any other signs of symptoms due to radiculopathy.  The examiner further indicated that the Veteran had no neurologic abnormalities or findings related to his thoracolumbar spine condition.  

The examiner found the Veteran to have intervertebral disc syndrome, which had resulted in incapacitating episodes of at least one week but less than two weeks over the past twelve months.  The Veteran was noted to use a brace (apparently a back brace) regularly and a cane constantly.  He was noted to display an antalgic gait.  (In addition to low back disability he is service-connected for bilateral knee and thigh disabilities and right ankle disability.)  	

A September 2012 VA X-ray of the spine showed findings of degenerative changes in the lower lumbar spine with disc space narrowing from L2 to L4.

The VA examiner opined that the Veteran was unable to perform physical or sedentary labor because of worsening back pain with prolonged sitting, standing and walking.  (The Board notes that the Veteran is rated as 100 disabled due to a combination of nineteen service-connected disabilities, including heart disease, PTSD, residuals of prostate cancer, low back disability, left shoulder disability, disability of the knees and thighs and right ankle, and hearing loss, among other disabilities, and is in receipt of special monthly compensation.)

The Board finds. Based on the substantial probative weight the findings of the January 2008 and September 2012 VA examiners, that the Veteran is functionally unable to perform repetitive motion of the lumbar spine, due to factors such as pain, stiffness, and muscle spasm.

The evidence demonstrates that, while he might have motion to 40 or 70 degrees upon an initial attempt at motion, he has an additional functional impairment of the spine due to pain.

Accordingly, the Board finds that the service-connected disability picture to be productive of additional functional impairment that more nearly resembles the criteria of forward flexion of thoracolumbar spine being limited to less than 30 degrees.  

As a result, the Board finds that, after consideration of factors such as pain on motion, weakness, fatigability, and limitation of repetitive use, an increased disability rating of 40 percent is warranted for the period of the appeal in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating Formula for Diseases and Injury of the Spine; 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

However, the rating criteria for the next higher rating of 50 percent based on unfavorable ankylosis are not met.  The Veteran has some degree motion of the lumbar spine.  Id.  As the VA examination reports also show that the Veteran does not have radiculopathy or other neurological impairment of the spine, a separate additional rating for neurological impairment is not warranted.  Id.

Also, as the VA examination reports indicate incapacitating episodes due to intervertebral disc syndrome, but of one to two weeks rather than at least six weeks per year, an alternative higher rating of 60 percent pursuant to Diagnostic Code 5243 is not warranted.  See 38 C.F.R. §  4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Syndrome Based on Incapacitating Episodes. 

As the preponderance of the evidence is against a rating in excess of 40 percent, based on neurological symptoms, incapacitating episodes, or functional impairment equivalent to unfavorable ankylosis of the spine, a staged rating is not warranted for any period during the period of the appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the service-connected lumbar strain with degenerative disc disease.  The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the service-connected low back disability is found to be reasonable addressed by the established criteria as exceptional or unusual manifestations are not demonstrated.  Therefore, the rating schedule adequately considers the level of impairment presented in this matter, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

To the extent that, in the context of the Veteran's overall disability picture, his low back renders him unemployable, as asserted by the September 2012 VA examiner, the Board again notes that he is rated as 100 percent disabled based on service-connected disabilities, and is in receipt of special monthly compensation.

Affording the benefit of the doubt in favor of the Veteran, an increased rating of 40 percent, but no more is warranted in this matter.  However, as the preponderance of the evidence indicates that the criteria for a rating in excess of 40 percent for the service-connected lumbar strain with degenerative disc disease are not met, the benefit of the doubt doctrine is not for application in resolution of this aspect of the Veteran's appeal.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An increased rating of 40 percent, but not higher for the service-connected lumbar strain with degenerative disc disease is granted subject to the regulations controlling disbursement of VA monetary benefits.



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


